                Case:20-01947-jwb            Doc #:486 Filed: 05/18/2021               Page 1 of 2




                              UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF MICHIGAN


    In re                                                                     Chapter 11

    BARFLY VENTURES, LLC, et al.,1                                            Case No. 20-01947-jwb
                                          Debtors.
                                                                              Jointly Administered


      ORDER CONVERTING THE DEBTORS’ CHAPTER 11 CASES TO CHAPTER 7,
           REJECTING CONTRACTS AND GRANTING RELATED RELIEF

            This matter having come before the Court on the Joint Motion of the Debtor and the Official

Committee of Unsecured Creditors for an Order (I) Substantively Consolidating the Debtors’

Estates; (II) Authorizing the Wind Down of the Estates; (III) Authorizing the Rejection of Contracts

and Leases; and (IV) Authorizing the Debtors to Certify that the Estates May Be Converted to

Chapter 7 [Docket Nos. 388 and 391] (the “Motion”)2 filed by the above-captioned debtors and

debtors in possession (the “Debtors”) and the Official Committee of Unsecured Creditors; the

Court having entered the Order Substantively Consolidating the Debtors’ Estates, Authorizing the

Conversion of the Debtors’ Cases to a Case Under Chapter 7 and Granting Related Relief (the

“Substantive Consolidation Order”) granting certain relief requested in the Motion; the Debtors




1
      The Debtors are: Barfly Ventures, LLC (8379), Barfly Management, LLC (6274), 9 Volt, LLC (d/b/a HopCat)
      (1129), 50 Amp Fuse, LLC (d/b/a Stella’s Lounge) (3684), GRBC Holdings, LLC (d/b/a Grand Rapids Brewing
      Company) (2130), E L Brewpub, LLC (d/b/a HopCat East Lansing) (5334), HopCat-Ann Arbor, LLC (5229),
      HopCat-Chicago, LLC (7552), HopCat-Concessions, LLC (2597), HopCat-Detroit, LLC (8519), HopCat-GR
      Beltline, LLC (9149), HopCat-Holland, LLC (7132), HopCat-Indianapolis, LLC (d/b/a HopCat-Broad Ripple)
      (7970), HopCat-Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat,-KC, LLC and Tikicat)
      (6242), HopCat-Lexington, LLC (6748), HopCat-Lincoln, LLC (2999), HopCat- Louisville, LLC (0252),
      HopCat-Madison, LLC (9108), HopCat-Minneapolis, LLC (8622), HopCat-Port St. Lucie, LLC (0616), HopCat-
      Royal Oak, LLC (1935), HopCat-St. Louis, LLC (6994), Luck of the Irish, LLC (d/b/a The Waldron Public House,
      LLC and McFadden’s Restaurant Saloon) (4255).

2
      A capitalized term used but not defined herein shall have the meaning ascribed to such term in the Motion.
              Case:20-01947-jwb        Doc #:486 Filed: 05/18/2021          Page 2 of 2




 having filed the Certification contemplated in the Substantive Consolidation Order; and after due

 deliberation thereon; and good and sufficient cause appearing therefor,

         IT IS HEREBY ORDERED THAT:

         1.      Pursuant to section 1112(b) of the Bankruptcy Code, the chapter 11 cases of the

 above-captioned substantively consolidated debtors are hereby converted to chapter 7.

         2.      Pursuant to section 365 of the Bankruptcy Code and Bankruptcy Rule 6006, all of

 the Debtors’ executory contracts and unexpired leases that have not been previously assumed and

 assigned or rejected by order of the Court are hereby rejected effective as of the date of this Order.

 Notwithstanding the forgoing, this order shall not impact any executory contract related to any

 directors’ and officers’ insurance policies obtained by the Debtors.

         3.      The Debtors are authorized to take any and all actions necessary or appropriate to

 effectuate the relief granted pursuant to this Order.

         4.     The Office of the United States Trustee has designated Thomas Bruinsma to serve

 as interim trustee.

                                          END OF ORDER




IT IS SO ORDERED.

Dated May 18, 2021
